PER CURIAM.
This is an appeal from a summary final judgment entered in favor of the defendant attorney in a legal malpractice action on the basis that the action was, as a matter of law, barred by the applicable two-year statute of limitations. § 95.11(4)(a), Fla. Stat. (1981). We reverse and remand for further proceedings on the ground that a triable issue of fact was presented on this record as to whether the plaintiff discovered or should have discovered his cause of action against the defendant more than two years prior to the filing of the instant lawsuit. Indeed, a trier of fact could reasonably find on this record that the plaintiff should have discovered and did discover that he had a legal malpractice claim against the defendant no earlier than June 22, 1978, when the circuit court entered a declaratory decree finding that the plaintiff herein was entitled to only 44% interest in the subject property upon exercise of the option in question. Birnholz v. Blake, 399 So.2d 375 (Fla. 3d DCA 1981).
Reversed and remanded.